        Nicholas J Henderson, OSB #074027
        Troy G. Sexton, OSB #115184
        Motschenbacher & Blattner LLP
        117 SW Taylor St., Ste. 300
        Portland, OR 97204
        Phone: 503-417-0508
        Fax: 503-417-0528
        nhenderson@portlaw.com
        tsexton@portlaw.com

                  Of Proposed Attorneys for Debtor-in-Possession

                                    UNITED STATES BANKRUPTCY COURT

                                              DISTRICT OF OREGON

         In re:
                                                             Case No. 19-34037-pcm12
                  ERIC L. SILVA,

                                  Debtor.


                                            NOTICE – LBR 9019-1(B)

                  PLEASE TAKE NOTICE: If you oppose the proposed course of action or relief sought in

        the attached motion, you must file a written objection with the bankruptcy court within 21 days

        after the date listed in the certificate of service below. If you do not file an objection, the court

        may grant the motion without further notice or hearing. Your objection must set forth the specific

        grounds for objection and your relation to the case.

                  The objection must be received by the clerk of the court at United States Bankruptcy

        Court, 1050 SW 6th Avenue, #700, Portland, OR 97204, by the deadline specified above or it

        may not be considered. You must also serve the objection on Nicholas J. Henderson,

        Motschenbacher & Blattner LLP, 117 SW Taylor Street, Suite 300, Portland, OR 97204, within

        that same time. If the court sets a hearing, you will receive a separate notice listing the hearing

        date, time, and other relevant information.
Page 1 of 1       NOTICE OF MOTION                                                           MOTSCHENBACHER & BLATTNER LLP
                                                                                               117 SW Taylor Street, Suite 300
{00226460:5}                                                                                       Portland, Oregon 97204
                                                                                                    Phone: 503-417-0500
                                                                                                     Fax: 503-417-0501
                                                                                                     www.portlaw.com
                               Case 19-34037-pcm12           Doc 12     Filed 11/05/19
        Nicholas J Henderson, OSB #074027
        Troy G. Sexton, OSB #115184
        Motschenbacher & Blattner LLP
        117 SW Taylor St., Ste. 300
        Portland, OR 97204
        Phone: 503-417-0508
        Fax: 503-417-0528
        nhenderson@portlaw.com
        tsexton@portlaw.com

                         Of Proposed Attorneys for Debtor-in-Possession




                                 IN THE UNITED STATES BANKRUPTCY COURT

                                           FOR THE DISTRICT OF OREGON

         In re:                                          Case No. 19-34037-pcm12

                   ERIC L. SILVA,                        DEBTOR'S MOTION TO DETERMINE
                                                         ADEQUATE ASSURANCE TO UTILITY
                                 Debtor.                 COMPANIES


                  Debtor Eric L. Silva ("Debtor"), hereby moves this Court for an order determining adequate

        assurance to utility companies, and in support thereof states as follows:

                  1.     On October 31, 2019 (the "Petition Date"), Debtor filed a voluntary petition for relief

        under Chapter 12 of Title 11 of the United States Code.

                  2.     Debtor has continued in possession of Debtor's property and is continuing to operate

        and manage Debtor's business pursuant to § 1203 of the Bankruptcy Code.

                  3.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334(b) and the

        standing order of reference of the District Court. This matter is a core proceeding pursuant to 28

        U.S.C. § 157(b). Venue is proper under 28 U.S.C. §§ 1408 and 1409.

        ///

Page 1 of 4       DEBTOR’S MOTION TO DETERMINE ADEQUATE ASSURANCE TO                      MOTSCHENBACHER & BLATTNER LLP
                                                                                            117 SW Taylor Street, Suite 300
{00226460:5}
                  UTILITY COMPANIES                                                             Portland, Oregon 97204
                                                                                                 Phone: 503-417-0500
                                                                                                  Fax: 503-417-0501
                                                                                                  www.portlaw.com

                               Case 19-34037-pcm12          Doc 12     Filed 11/05/19
               4.      In connection with the operation of Debtor's business, Debtor obtains electric,

        garbage, and water and sewer services (collectively the "Utility Services") from several utility

        companies (the "Utility Companies"). Attached hereto as Exhibit 1 to the proposed form of Order

        granting this motion (Exhibit A) is a list of substantially all of the Utility Companies that provide

        Utility Services to the Debtor as of the Petition Date. The relief requested herein is requested with

        respect to all Utility Companies providing Utility Services to Debtor and is not limited only to those

        entities listed on Exhibit 1.

               5.      Pursuant to 11 U.S.C. § 366(c)(2), a Utility Company may alter, refuse, or discontinue

        utility service to a debtor if within 30 days after the Petition Date the debtor does not provide

        adequate assurance of payment for post-petition Utility Services in a form that is satisfactory to the

        Utility Company. Debtor seeks an order determining the appropriate form of adequate assurance of

        future performance and thereby prohibiting any Utility Company from altering, refusing, or

        discontinuing Utility Services absent further court order.

               6.      Debtor proposes to provide adequate assurance of payment in the form of a one-month

        deposit by Debtor to the Utility Companies which request such a deposit, in the initial amounts set

        forth in Exhibit 1.

               7.      The one-month deposits made upon request of each Utility Company shall be deemed

        to be adequate assurance of payment for purposes of 11 U.S.C. § 366 without prejudice to the Utility

        Companies' right to seek additional or alternative assurance of payment upon further request of this

        Court. Debtor requests that any Utility Company seeking additional or alternative forms of adequate

        assurance be prohibited from altering, refusing, or discontinuing Utility Services pending further

        order of this Court.



Page 2 of 4    DEBTOR’S MOTION TO DETERMINE ADEQUATE ASSURANCE TO                         MOTSCHENBACHER & BLATTNER LLP
                                                                                            117 SW Taylor Street, Suite 300
{00226460:5}
               UTILITY COMPANIES                                                                Portland, Oregon 97204
                                                                                                 Phone: 503-417-0500
                                                                                                  Fax: 503-417-0501
                                                                                                  www.portlaw.com

                               Case 19-34037-pcm12         Doc 12     Filed 11/05/19
               8.      If Utility Companies are permitted to terminate Utility Services without notice to

        Debtor or an opportunity for hearing, Debtor's business could be severely impacted resulting in

        significant losses. The impact on Debtor's business operations, revenue and restructuring efforts

        could be devastating. Accordingly, it is important that the Utility Services remain uninterrupted.

               9.      In determining adequate assurance, the Court is not required to give the Utility

        Companies the equivalent of a guarantee of payment, but must only determine that the utility is not

        subject to an unreasonable risk of nonpayment for post-petition services. See In re Caldor, Inc. - NY,

        199 B.R. 1 (SDNY 1996); In re Santa Clara Circuits West, Inc., 27 BR 680, 685 (Bankr. D. Utah

        1982); In re George C. Frye Co., 7 BR 856, 858 (Bankr. D. Me 1980).

               10.     The adequate assurance proposed herein consisting of a cash deposit upon request

        equal to one month of service for each identified utility will provide satisfactory assurance of

        payment. Furthermore, requiring a court order prior to the alteration, refusal, or discontinuance of

        Utility Services by any Utility Company will protect Debtor's business operations from being

        disrupted in the event a Utility Company unilaterally determines that the proposed adequate

        assurance of payment is not appropriate.

               11.     Debtor's proposed assurance of payment is in the best interest of Debtor and Debtor's

        creditors and will enable Debtor to continue to operate Debtor's business in the ordinary course.

               12.     Debtor has provided notice of this motion to the Chapter 12 Trustee, to Debtor's

        secured creditors, all of Debtor's unsecured creditors, and to the Utility Companies identified on

        Exhibit 1 attached hereto.

        ///

        ///

        ///

Page 3 of 4    DEBTOR’S MOTION TO DETERMINE ADEQUATE ASSURANCE TO                         MOTSCHENBACHER & BLATTNER LLP
                                                                                            117 SW Taylor Street, Suite 300
{00226460:5}
               UTILITY COMPANIES                                                                Portland, Oregon 97204
                                                                                                 Phone: 503-417-0500
                                                                                                  Fax: 503-417-0501
                                                                                                  www.portlaw.com

                              Case 19-34037-pcm12          Doc 12     Filed 11/05/19
               WHEREFORE, Debtor prays that this Court enter an Order determining that the payment of a

        deposit equal to one-month's average services upon request by a Utility Company in the amounts set

        forth in Exhibit 1 constitutes adequate assurance of payment in accordance with 11 U.S.C. §366

        unless and until further order of this Court and prohibiting any Utility Company from altering,

        refusing, or discontinuing Utility Services without further order of this Court or granting such other

        form of adequate assurance as the court may deem necessary or appropriate.



               DATED: November 5, 2019


                                                     MOTSCHENBACHER & BLATTNER LLP


                                                     By:/s/Nicholas J. Henderson
                                                       Nicholas J. Henderson, OSB #074027
                                                       Troy G. Sexton, OSB #115184
                                                       Of Proposed Attorneys for Debtor-in-Possession




Page 4 of 4    DEBTOR’S MOTION TO DETERMINE ADEQUATE ASSURANCE TO                        MOTSCHENBACHER & BLATTNER LLP
                                                                                           117 SW Taylor Street, Suite 300
{00226460:5}
               UTILITY COMPANIES                                                               Portland, Oregon 97204
                                                                                                Phone: 503-417-0500
                                                                                                 Fax: 503-417-0501
                                                                                                 www.portlaw.com

                             Case 19-34037-pcm12          Doc 12     Filed 11/05/19
                 EXHIBIT A

             PROPOSED ORDER




Case 19-34037-pcm12   Doc 12   Filed 11/05/19
                                IN THE UNITED STATES BANKRUPTCY COURT

                                          FOR THE DISTRICT OF OREGON


         In re:                                             Case No. 19-34037-pcm12

                   ERIC L. SILVA,                           ORDER DETERMINING ADEQUATE
                                                            ASSURANCE TO UTILITY
                                Debtor.                     COMPANIES


                  THIS MATTER having come before the Court upon Debtor Eric L. Silva’s (“Debtor”)

        Motion for Order Determining Adequate Assurance to Utility Companies filed by the Debtor and the

        matter having come before the Court for hearing and the Court being duly advised in the premises

        and finding good cause therefor;

                  NOW, THEREFORE, IT IS HEREBY ORDERED for each Utility Company that requests a

        deposit, payment of a deposit equal to one-month's average services to each Utility Company, as set

        forth in Exhibit 1 attached hereto constitutes adequate assurance of payment in accordance with 11

        USC §366 unless and until further order of this Court and all utility companies are hereby prohibited

        from altering, refusing, or discontinuing utility service without further order of this Court. Provided,

        however, that this order is without prejudice to any utility company's right to seek additional or

        alternative assurance of payment upon further request of this Court.

Page 1 of 2       ORDER DETERMINING ADEQUATE ASSURANCE TO UTILITY                         MOTSCHENBACHER & BLATTNER LLP
                                                                                            117 SW Taylor Street, Suite 300
{00226460:5}
                  COMPANIES                                                                     Portland, Oregon 97204
                                                                                                 Phone: 503-417-0500
                                                                                                  Fax: 503-417-0501
                                                                                                  www.portlaw.com

                              Case 19-34037-pcm12          Doc 12     Filed 11/05/19
                                                         ###

                 I certify that I have complied with the requirements of LBR 9021-1(a)(2)(A).

        PRESENTED BY:

         MOTSCHENBACHER & BLATTNER LLP


         By:/s/Nicholas J. Henderson
           Nicholas J. Henderson, OSB #074027
           Troy G. Sexton, OSB #115184
           Of Proposed Attorneys for
            Debtor-in-Possession




         First Class Mail:                                  Electronic Mail:

         None.                                              The foregoing was served on all CM/ECF
                                                            participants through the Court's Case
                                                            Management/Electronic Case File system.




Page 2 of 2    ORDER DETERMINING ADEQUATE ASSURANCE TO UTILITY                         MOTSCHENBACHER & BLATTNER LLP
                                                                                         117 SW Taylor Street, Suite 300
{00226460:5}
               COMPANIES                                                                     Portland, Oregon 97204
                                                                                              Phone: 503-417-0500
                                                                                               Fax: 503-417-0501
                                                                                               www.portlaw.com

                              Case 19-34037-pcm12         Doc 12    Filed 11/05/19
               EXHIBIT 1

DEPOSIT AMOUNTS FOR UTILITY COMPANIES




Case 19-34037-pcm12   Doc 12   Filed 11/05/19
In re: Eric L. Silva
Bankr. Case No. 19-34037-pcm12


                                                 EXHIBIT 1
                              PROPOSED DEPOSIT AMOUNTS FOR UTILITY COMPANIES

  Name of Utility          Utility Company     Account No.        Type of Service        Total Paid      Proposed Deposit
     Company                    Address                             Provided         July to September     (One Month)
Beaver Water District   24570 U.S. 101 S,          N/A             House Water             $219.36            $70.00
                        Cloverdale, OR 97112
Tillamook County        1115 Pacific Ave,      36117, 36618,      Electric Service       $8,130.86          $2,720.00
PUD                     Tillamook, OR 97141    36619, 36120,
                                               51916, 73873,
                                               76088, 90828,
                                                  94971
Nestucca Valley         31405 Hwy 101 S,         1897987          Garbage Service        $913.70             $310.00
Sanitary Service        Hebo, OR 97122




{00314086:1}


                                     Case 19-34037-pcm12       Doc 12   Filed 11/05/19
